IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,876



                       EX PARTE ROBERT GREENLEE, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 241-1038-05 IN THE 241 ST DISTRICT COURT
                            FROM SMITH COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

building and sentenced to twenty years’ imprisonment.

        Applicant contends that he was denied his right to appeal on this case. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The trial court has determined that Applicant was unintentionally denied the representation

of counsel on appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-
of-time appeal of the judgment of conviction in Cause No. 241-1038-05 from the 241st Judicial

District Court of Smith County. Applicant is ordered returned to that time at which he may give a

written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: March 19, 2008
Do Not Publish